J-S49042-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                            Appellee

                       v.

FRANKIE LEE HEARNS

                            Appellant                 No. 426 EDA 2014


                 Appeal from the Order Entered January 6, 2014
                 In the Court of Common Pleas of Bucks County
                Criminal Division at No: CP-09-CR-0004486-1985


BEFORE: OLSON, OTT, and STABILE, JJ.

MEMORANDUM BY STABILE, J.:                         FILED OCTOBER 14, 2014

       Appellant, Frankie Lee Hearns, appeals pro se from the January 6,

2014 order dismissing his petition filed pursuant to the Post Conviction Relief

Act (“PCRA”), 42 Pa.C.S.A. §§ 9541-9546. We affim.

       The trial court, sitting as fact finder, found Appellant guilty of first

degree murder, robbery,1 and related offenses after a two-day bench trial

that concluded on February 27, 1986. The trial court imposed a sentence of

life imprisonment for murder and a concurrent ten to twenty years of

imprisonment for robbery. This Court affirmed the judgment of sentence on

January 22, 1990.        The Pennsylvania Supreme Court denied allowance on


____________________________________________


1
    18 Pa.C.S.A. §§ 2502 and 3701, respectively
J-S49042-14


appeal on October 31, 1990.         Appellant did not seek review in the United

States Supreme Court.

     On May 31, 2012, Appellant filed the instant PCRA petition, his first.

Appointed counsel filed an amended petition on June 24, 2013.               On

November 20, 2013, the PCRA court filed its notice of intent to dismiss the

petition without a hearing.    On January 6, 2014, the PCRA court entered

orders dismissing Appellant’s petition and permitting counsel to withdraw

pursuant to Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988) and

Commonwealth v. Finley, 550 A.2d 213 (Pa. Super. 1988) (en banc).

This timely appeal followed.

     The PCRA court found that it lacked jurisdiction because Appellant’s

petition is untimely and none of the PCRA’s timeliness exceptions apply. The

PCRA provides:

     b) Time for filing petition.

            (1) Any petition under this subchapter, including a second
     or subsequent petition, shall be filed within one year of the date
     the judgment becomes final, unless the petition alleges and the
     petitioner proves that:

                 (i) the failure to raise the claim previously was the
           result of interference by government officials with the
           presentation of the claim in violation of the Constitution or
           laws of this Commonwealth or the Constitution or laws of
           the United States;

                 (ii) the facts upon which the claim is predicated were
           unknown to the petitioner and could not have been
           ascertained by the exercise of due diligence; or

                (iii) the right asserted is a constitutional right that
           was recognized by the Supreme Court of the United States

                                        -2-
J-S49042-14


              or the Supreme Court of Pennsylvania after the time period
              provided in this section and has been held by that court to
              apply retroactively.

42    Pa.C.S.A.    § 9545(b).        Section   9545’s   timeliness   provisions   are

jurisdictional. Commonwealth v. Ali, 86 A.3d 173, 177 (Pa. 2014).

       Since Appellant’s sentence became final prior to the 1995 amendments

to the PCRA, Appellant had until January 16, 1997 to file a timely first

petition.2 Appellant filed his pro se petition more than 12 years late.

       Appellant’s pro se brief offers no argument to support the applicability

of any of the PCRA’s timeliness exceptions.             Rather, he sets forth three

issues he concededly raises for the first time on appeal. Appellant’s Brief at

5.3   Since the PCRA court correctly found that it lacks jurisdiction over

Appellant’s petition, we affirm the order on appeal.

____________________________________________


2
    As our Supreme Court explained:

             The 1995 amendments to the PCRA provided that a first-
       time PCRA petitioner whose judgment of sentence became final
       on direct appeal on or before the effective date of the
       amendments could file a first PCRA petition within one year of
       the effective date of the amendments (January 16, 1996). See
       Section 3(1) of the Act of Nov. 17, 1995 (Spec. Sess. No. 1) P.L.
       1118, No. 32. Thus, as a ‘Grandfather Clause,’ every prisoner
       who had not previously brought a petition for collateral relief,
       could file a first petition by January 16, 1997, and said petition
       would be timely without regards to the date of final judgment.

Commonwealth v. Gamboa-Taylor, 753 A.2d 780, 782 n.2 (Pa. 2000).
3
   The PCRA court correctly observes in its opinion that Appellant was 19
years old at the time he committed the offenses and therefore is not eligible
(Footnote Continued Next Page)


                                           -3-
J-S49042-14


      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/14/2014




                       _______________________
(Footnote Continued)

for relief under the United States Supreme Court’s opinion in Miller v.
Alabama, 132 S. Ct. 2455 (2012). In Miller, the Supreme Court held that
mandatory life imprisonment sentences are unconstitutional as applied to
juvenile offenders. Id. at 2469. This Court has refused to extend the
holding in Miller to persons more than eighteen years old at the time of the
offense. Commonwealth v. Cintora, 69 A.3d 759, 764 (Pa. Super. 2013),
appeal denied, 81 A.3d 75 (Pa. 2013). Moreover, our Supreme Court has
held that Miller does not apply retroactively.        Commonwealth v.
Cunningham, 81 A.3d 1 (Pa. 2013).



                                            -4-